DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the arguments filed July 21, 2021.  Claims 1-19 are currently pending wherein all claims read on a radically polymerizable composition.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ann Knab on August 4, 2021.

The application has been amended as follows: 
Claim 2, line 1 change “Composition according” to --The composition according--

Claim 3, line 1 change “Composition according” to --The composition according--

Claim 4, line 1 change “Composition according” to --The composition according--

Claim 5, line 1 change “Composition according” to --The composition according--

Claim 6, line 1 change “Composition according” to --The composition according--

Claim 7, line 1 change “Composition according” to --The composition according--



Claim 9, line 1 change “Composition according” to --The composition according--

Claim 10, line 1 change “Composition according” to --The composition according--

Claim 11, line 1 change “Composition according” to --The composition according--

Claim 12, line 1 change “Composition according” to --The composition according--

Claim 13, line 1 change “Composition according” to --The composition according--

Claim 14, line 1 change “Composition according” to --The composition according--

Claim 15, line 1 change “Composition according” to --The composition according--

Claim 16, line 1 change “Composition according” to --The composition according--

Claim 17, line 1 change “Composition according” to --The composition according--

Claim 18, line 1 change “Composition according” to --The composition according--

Claim 19, line 1 change “Composition according” to --The composition according--


Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The pending claims are allowable over the closest references: Shah et al (6-21-2017, Polym. Chem.) and Moszner et al (WO 2016/005534) with US 20170172855 used for translation purposes.

Summary of claim 1:
Radically polymerizable composition comprising at least one vinyl ether according to general formula I:

    PNG
    media_image1.png
    163
    269
    media_image1.png
    Greyscale

in which the variables have the following meanings:
A 	H, CN, a cycloaliphatic, linear or branched aliphatic Ci-C30 hydrocarbon residue, which can be substituted by one or more substituents, which can be interrupted by one or more urethane groups, ester groups, O and/or S and which can contain 1 to 4 benzene groups,
an aromatic C6-C30 hydrocarbon residue, which can be substituted by one or more substituents, wherein the hydrocarbon residues can bear a polymerizable group terminally;
X	-COO-, -CON(R3)- or is dispensed with, wherein the bonding to A is effected via O or N;
B 	H, CN, a cycloaliphatic, linear or branched aliphatic C1-C30 hydrocarbon residue, which can be substituted by one or more substituents, which can be interrupted by one or more urethane groups, ester groups, O and/or S and which can contain 1 to 4 benzene groups,
an aromatic C6-C30 hydrocarbon residue, which can be substituted by one or more substituents, , wherein the hydrocarbon residues can bear a polymerizable group terminally;
Y	-COO-, -CON(R3)- or is dispensed with, wherein the bonding to B is effected via O or N;
1-3 	in each case independently of one another hydrogen, a cycloaliphatic, linear or branched aliphatic C1-C10 hydrocarbon residue, which can be interrupted by one or more oxygen atoms and which can be substituted by one or more OH groups, or
an aromatic C6-C10 hydrocarbon residue, which can be substituted by one or more OH groups; 
m    	an integer from 1 to 6;
n    	an    integer from 1 to 6;
p   	 an    integer from 1 to 6;    
wherein
m and p cannot be greater than 1 at the same time and wherein if m = 1, p = n, and if p = 1, m = n.



Shah teaches a polymerization composition (title) containing the following compound:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

However, Shah does not teach or fairly suggest the claimed radically polymerizable composition wherein there is an oxygen atom adjacent to the internal vinyl group.  Applicants have shown that the claimed compound leads to a significant decrease in glass transition temperature wherein the AFM compound does not.

Moszner teaches a radically polymerizable dental material (abstract) having the following compound:

    PNG
    media_image3.png
    88
    137
    media_image3.png
    Greyscale

(0013) wherein

    PNG
    media_image4.png
    161
    285
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    293
    271
    media_image5.png
    Greyscale

However, Moszner does not teach or fairly suggest the claimed radically polymerizable composition wherein there is an oxygen atom adjacent to the internal vinyl group.  Applicants have shown that the claimed compound leads to a significant decrease in glass transition temperature wherein the AFM compound does not.

In light of the above discussion, it is obvious that the pending claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203.  The examiner can normally be reached on 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA WHITELEY/Primary Examiner, Art Unit 1763